ACCEPTED
                                                                               14-15-00169-CV
                                                               FOURTEENTH COURT OF APPEALS
                                                                            HOUSTON, TEXAS
                                                                          5/11/2015 1:06:26 PM
                                                                         CHRISTOPHER PRINE
                                                                                        CLERK



                          NO. 14-15-00169-CV
             IN THE FOURTEENTH COURT OF APPEALS FILED IN
                                            14th COURT OF APPEALS
                       HOUSTON, TEXAS          HOUSTON, TEXAS
                                                       5/11/2015 1:06:26 PM
                                                       CHRISTOPHER A. PRINE
                       DIOGU KALU DIOGU II                      Clerk

                                                        Appellant,
                                   V.

 LINEBARGER GOGGAN BLAIR & SAMPSON, FORT BEND COUNTY
    TAX ASSESSOR COLLECTOR, AND FORT BEND APPRAISAL
  DISTRICT,                             Appellees.

     FIRST MOTION TO EXTENTION OF TIME TO PAY FILING FEES AND
             REINSTATE AFTER DISMISSAL OF APPEAL


 APPEAL FROM THE 240th JUDICIAL DISTRICT COURT FORT BEND
                      COUNTY, TEXAS
________________________________________________________________________




                             DIOGU KALU DIOGU II, LL.M.
                             DIOGU DIOGU LAW FIRM
                             P. O. BOX 994
                             FULSHEAR, TEXAS 77441
                             Diogu.diogu.law.firm@gmail.com
                             Phone (713) 791 3225
                             Fax (832) 408 7611




                                   1
 APPELLANT 'S FIRST MOTION TO EXTENTION OF TIME TO PAY FILING FEES
             AND REINSTATE AFTER DISMISSAL OF APPEAL


       TO THE HONORABLE FIRST COURT OF APPEALS:

       The Appellant Diogu Kalu Diogu II files this First Motion to Extend Time to pay

filing fees on Appeal and to reinstate Appellant’s Appeal following the dismissal on the

Court’s own motion and shall show the following:

                                       I. INTRODUCTION

       On or about April 28th, 2015, the Court on its own motion dismissed this appeal reason

being that (1) The Appellant failed to respond following a notification by this Court On March

17, 2015, that the filing fee was past due and the appeal was subject to dismissal

unless the fee were paid February 12, 2015


       In addition, the Court stated that no clerk’s record has been filed in this

appeal. And that on March 27, 2015, the clerk responsible for preparing the record

in this appeal informed the court that appellant did not make arrangements to pay

for the record. Also, that On March 30, 2015, notification was transmitted to all

parties of the court’s intention to dismiss the appeal for want of prosecution unless,

within fifteen days, appellant paid or made arrangements to pay for the record and

provided this court with proof of payment. See Tex. R. App. P. 37.3(b). Also that

Appellant has not provided this court with proof of payment for the record or filed

any other response to this court’s notice.



                                               2
       However, Diogu/Counsel for Appellant requests an extension of time from March

17, 2015 to May 11th, 2015 and to pay his filing fees and from April 14th, 2015 to May

26th, 2015 to make arrangements to pay for the record and provide this court with

proof of arrangement to make the said payment. This is the first request for an extension

of time to pay a filing fees and to make arrangements to pay for the record respectively.

                                          II BACKGROUND

       Appellant/Counsel for Appellant (“DIOGU”) relies on the following reasons:

       On or about February 28th, 2015, Diogu was stricken unexpectedly with a sever

back injury which was diagnosed as a severe form of spinal stenosis and Lumbar

Lordosis that caused him to be totally bed ridden for first three weeks, i.e. up to March

21st, 2015. Diogu is still under Doctor’s care and he is still unable to walk unassisted or

able to sit down for a span of time exceeding 20 minutes at a time to this day. As of last

week, Diogu has been restricted only to very light duties which affects the amount of

work Diogu can do including but not limited to reading and/or preparing responses to

briefs or other legal documents.

       Diogu seeks this extension of time to be able to prepare a cogent and succinct response to

this Court’s notifications on the above matter.


                           III. FURTHERANCE OF PUBLIC INTEREST


       Furthermore, public interest would be furthered by the granting these motions because

the case involves whether or not a government entity at the tax payer’s expense can contort a

scheme to deprive its citizens the right to the open-courts provision of the Texas Constitution. In


                                                  3
re D.M., 191 S.W.3d 381, 391 (Tex. App.-Austin 2006, pet. denied). (A statute may, however,

violate the open-courts provision "when it makes a remedy by due course of law contingent on

an impossible condition.")


          Specifically, the issue in this case involves about twenty (20) plaintiffs of African Decent

with very meager income whose real property are located in Fort Bend County, Texas who stated

openly that based on their experience of the INHERENT RACISM AND DISCRIMINATION

in this society, do not trust that our judicial system is capable of redressing their grievances

fairly.


          The Appellees through their counsels shamelessly exploited the fear/vulnerability of

some of the Plaintiffs by devising a scheme that appeared neutral on its face (request for

deposition on an elderly woman of over 85 years, asking her to drive from Fulshear to Sugarland

to attend a meaningless deposition knowing that she could not make the trip, and when she did

not attend, these Lawyers turned around and sought sanction not on the party but on her lawyer

even when they were offered other alternative to depose her) to achieve what they could not do

directly i.e. Deprivation of the open-courts provision of the Texas Constitution to some of the

weak and vulnerable plaintiffs like MS. ROSIE BEAL, AN 85 PLUS YEARS OLD

AMERICAN CITIZEN.


          By the way, Diogu’s representation is essentially pro bono for most of the plaintiffs in

this case including but not limited to Ms. Rosie Beal a fact known to the Appellees and their

Counsels in this case.


                                              IV ARGUMENT




                                                   4
       A court should grant a motion to reinstate even on appeal if the Appellant’s failure to

prosecute the case before the appropriate time standards expired was not intentional or the result

of conscious indifference, but was the result of a mistake or an accident or can otherwise be

reasonably explained. Polk v. Sw. Crossing Homeowners Ass’n, 165 S.W.3d 89, 96-97 (Tex.

App.—Houston [14th Dist.] 2005, pet. denied).


       The Court should reinstate this case because as shown above Appellant’s failure to

prosecute before the disposition time standards expired was neither intentional nor the result of

conscious indifference and has been reasonably explained.


       This request is not sought for delay but so that justice may be done.


       All facts recited in this motion are within the personal knowledge of the counsel

signing this motion, therefore no verification is necessary under Rule of Appellate

Procedure 10.2.

                                    PRAYER FOR RELIEF


       For the reasons set forth above, Appellant requests that this Court grant this First

motion for an extension of time to pay filing fees on appeal and to reinstate case after

dismissal of appeal.

       Appellant all other relief to which it may be entitled.

               Respectfully submitted,


                                             /s/diogu kalu diogu ii___
                                             DIOGU KALU DIOGU II
                                             P. O. BOX 994
                                             FULSHEAR,
                                             TEXAS 77441

                                                 5
PHONE (713) 791 3225
FAX: (281) 408 7611
Diogu.diogu.law.firm@gmail.com




  6
                          CERTIFICATE OF SERVICE

      I, Diogu Kalu Diogu II, LL.M, attorney for the Appellant, do hereby certify that

a true and correct copy of the above and foregoing motion have been delivered to the

attorneys for Linebarger Goggan Blair & Sampson, Fort Bend County Tax

Assessor Collector, and Fort Bend Central Appraisal District by fax

      Respectfully submitted,


                                       /S/diogu Kalu diogu ii___
                                       Diogu Kalu Diogu II




                                          7